DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the amendment  filed on 05/23/2022.  Claims 1, 3, 5-7, 9 and 11-22, of which claims 1, 7, 13 and 17 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

 	Applicant canceling claims 2, 4, 8 and 10 and adding claims 21-22 is acknowledged. 

	Rejection of claims 2, 4, 8 and 10 is rendered moot in view of their cancellation by the applicant’s amendment.
	Drawings objections is withdrawn in view of the amendment. 	

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 5/23/2022 (see Remarks, pages 7-12) with respect to claims 1, 3, 5-7, 9 and 11-22 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

 	Applicant has removed claims 2, 4, 8 and 10  in the present claim amendment, rendering its/their rejection moot.

Allowable Subject Matter
 	Claims 1, 3, 5-7, 9 and 11-22 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Lancisi et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that 

“detecting  an occurrence of an event; generating, by an alert signaling unit, the alert signal based on the occurrence of the event, monitoring, by an internal controller of the implanted medical system, a first wireless communication system configured to transmit the alert signal”, in combination with “responsive to determining, by the internal controller, that the first wireless communication system is in fault condition, transmitting the alert signal from the implanted medical system device to the external system via a transcutaneous energy transfer system (TETS)” in order to form “AN IMPLANTED MEDICAL SYSTEM AND METHOD TO COMMUNICATE AN ALERT SIGNAL TO AN EXTERNAL SYSTEM”, as recited in claim 1, and some variation of wording as recited in claim 7. The respective dependent claims 2-6 and 8-12 are allowable for the same reason, correspondingly.

“receiving a first signal via a first wireless communication system; experiencing, by a responder of the external system, a fault condition, wherein the fault condition comprises a failure of the responder to respond to the first signal”, in combination with “receiving a second signal via the TETS; and decoding the second signal to determine a presence or absence of an alert signal” in order to form “A SYSTEM AND METHOD FOR AN EXTERNAL SYSTEM TO COMMUNICATE WITH AN IMPLANTED MEDICAL DEVICE VIA A TRANSCUTANEOUS ENERGY TRANSFER SYSTEM (TETS)”, as recited in claim 13, and some variation of wording as recited in claim 17. The respective dependent

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631